DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
	This Office Action is responding to applicant After Final amendment filed on 2/1/2021.  Claim 1 has been amended.  Claim 20 has been cancelled.  Claim 21 has been newly added.  The Lee reference has been withdrawn in view of applicant’s amendment.

Drawings
The drawings were received on 1/2/2020.  These drawings are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Bolten on 2/8/2021.
Cancel claims 15-19.

Allowable Subject Matter
Claims 1-14 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a sterile interface comprising a rigid connector comprising a core configured to permit transmission of motion from the surgical platform to the end-effector therethrough, a first ring, and a second ring configured to lock together to lock the flexible sleeve at the housing of the surgical platform and to lock with the proximal hub of the articulated surgical instrument, the core concentric with and extending between the first ring and the second ring, the rigid connector releasably coupled to the flexible sleeve, in combination with all other features recited in the claim.
Regarding dependent claims 2-14, they are allowable due to their dependencies on independent claim 1.
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a sterile interface comprising a rigid connector comprising a core configured to permit transmission of motion from the surgical platform to the end-effector therethrough, a first ring, and a second ring configured to lock together to lock the flexible sleeve at the housing of the surgical platform and to lock with the proximal hub of the articulated surgical instrument, the core extending between the first ring and the second ring, the rigid connector releasably coupled to the flexible sleeve, a rotating ring configured to freely rotate around the rigid connector; and a fixation ring configured to engage the rotating ring to capture a portion of the flexible sleeve therebetween, in combination with all other features recited in the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786          

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786